Title: Thomas Jefferson: Prognostics of Weather, n.d. 1820?, 1820
From: Jefferson, Thomas
To: 


            
            
              
              
          WeatherPrognostics of weathera circle round the Sun or moon. rain certain in 24. hours.a great white frost. rain probably within 24. hours.distant sounds becoming more audible, as the roaring of the river, roaring of the air in the mountains, the going of a mill, rattling of a carriage Etc. rain.a S.E. wind. rain within 12. hours certain.a N.W. air in the morning, no thunderstorm that day.a S.W. rain seldom exceeds 12. hours.a S.W. wind brings on immediate haze, which continues till rain.thunder & rain in the morning are always followed by a rainy afternoon.a N.Easterly rain almost always clears up warm.
            